Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: the applicant’s amendments to claims 1 and 15 require that the second edge portion of the first member displaces a portion of the first edge portion of the second member. Bianchi, as applied in the rejection dated 03/03/2021, relies on the first edge portion of the second member displacing the second edge portion of the first member; furthermore, the arrangement cannot be reversed because Bianchi relies on the airflow direction shown in Fig. 3 in order to provide sealing between the two duct members. Additionally, Bui discloses that the first member is a flexible material whereas the second member is a relatively rigid member, therefore no rational combination with Bui could be made in order to provide for the limitation requiring that the first edge portion of the second member is displaced by the second edge portion of the first member. For these reasons the application should be allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722.  The examiner can normally be reached on M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762